Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “when it is determined that the number of ticket-related communications received from the first source within the first time window exceeds the first amount, inhibit processing of at least one electronic request of the set of electronic requests by tracking a source IP (Internet Protocol) address if cookie information is unavailable and blocking the source IP address from accessing the ticket request processing module, each of the at least one electronic request being from the first source, and inhibiting processing of the at least one electronic request from the first source preventing bots from requesting
access to electronic tickets to the event.” 
 	The present invention discloses a system and method for queueing ticketing requests.  The allowable feature of  “when it is determined that the number of ticket-related communications received from the first source within the first time window exceeds the first amount, inhibit processing of at least one electronic request of the set of electronic requests by tracking a source IP (Internet Protocol) address if cookie information is unavailable and blocking the source IP address from accessing the ticket request processing module, each of the at least one electronic request being from the first source, and inhibiting processing of the at least one electronic request from the first source preventing bots from requesting access to electronic tickets to the event.” is not disclosed by any prior art reference.  The closest prior art, Elchstaedt (US 6662230),discloses a system and method for automatically limiting access of a client computer to data objects accessed through a server computer dynamically prevents 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 18, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628